Exhibit 24(b)(8.100) THIRD AMENDMENT TO SELLING AND SERVICES AGREEMENT This Third Amendment dated as of August 16, 2009 by and between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ING Life”), ING Institutional Plan Services, LLP (“ING Institutional”), ING Financial Advisers, LLC (formerly Aetna Investment Services, Inc.)(“ING Financial”)(collectively “ING”), and Lazard Asset Management Securities LLC (“Distributor”) is made to the Selling and Services Agreement dated as of July 1, 1998 (the “Agreement”) as amended on June 18, 2007 and March 31, 2008. Terms defined in the Agreement are used herein as therein defined. WHEREAS, the parties wish to add ING Institutional to the Agreement; and WHEREAS, the parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the parties agree as follows: 1. ING Institutional is hereby added to the Agreement as an additional recordkeeper, and all provisions relating to ING Life in the Agreement are hereby amended to refer to both ING Life and ING Institutional. The defined term “ING” in the Agreement is hereby amended to include ING Life, ING Institutional, and ING Financial. 2. Paragraph 2 of the Agreement is hereby deleted in its entirety and replaced with the following: 2. Omnibus Account. The parties agree that up to two omnibus accounts, each held in the name of the Nominee, may be maintained for those Plan assets directed for investment in the Funds (“Account” or “Accounts"). One such omnibus account may be maintained in connection with Plans for which ING Life is providing various recordkeeping and other administrative services, and the other such omnibus account may be maintained in connection with Plans for which ING Institutional is providing various recordkeeping and other administrative services.
